Exhibit 10.65

 

Grant No.:         

 

CUBESMART
2004 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

CubeSmart, a Maryland real estate investment trust (the “Company”), grants
common shares of beneficial interest, $.01 par value (the “Shares”), of the
Company to the Grantee named below, subject to the vesting conditions set forth
in the attachment. Additional terms and conditions of the grant are set forth in
this cover sheet, in the attachment, and in the Company’s 2004 Equity Incentive
Plan (the “Plan”).

 

Grant Date:
Name of Grantee:
Number of Shares Covered by Grant:

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which will be
provided on request. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

Grantee:

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

Name:

 

 

This is not a share certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

CUBESMART
2004 EQUITY INCENTIVE PLAN
RESTRICTED SHARE AGREEMENT

 

Restricted Shares/ Nontransferability

 

This grant is an award of Shares in the number of Shares set forth on the cover
sheet subject to the vesting conditions described below (“Restricted Shares”).
To the extent not yet vested, your Restricted Shares may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Shares be made subject to execution, attachment or similar
process.

 

 

 

Issuance and Vesting

 

The Company will, in its sole discretion, either (i) issue your Restricted
Shares in your name as of the Grant Date, or (ii) maintain a record of this
grant and issue any Shares as and when such Shares vest.

 

 

 

 

 

Your right to the Shares under this Restricted Share Agreement vests as to
one-fifth (1/5) of the total number of Shares covered by this grant, as shown on
the cover sheet, on each of the first five anniversaries of the Vesting Start
Date (each an “Anniversary Date”) provided you then continue in Service.

 

 

 

 

 

Your right to the Shares under this Restricted Share Agreement will become fully
vested on your termination of Service due to death or disability. No additional
Shares will vest after your Service has terminated for any reason, other than
pursuant to the terms of any Employment Agreement between you and the Company.

 

 

 

Forfeiture of Unvested Shares

 

Except as provided pursuant to the terms of any Employment Agreement between you
and the Company, in the event that your Service terminates for any reason other
than death or disability, you will forfeit to the Company all of the Shares
subject to this grant that have not yet vested.

 

 

 

Repayment

 

If it is determined by the Board that your gross negligence, intentional
misconduct or fraud caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of any Shares delivered to you pursuant to this Restricted Share Unit
Agreement or to effect the cancellation of unvested RSUs.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Shares acquired under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting of Shares arising from this grant,
the Company shall have the right to: (i) require such payments from you,
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate, or (iii) cause an immediate forfeiture of Shares subject to the
vesting pursuant to this Agreement in an amount equal to the withholding or
other taxes due.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Shares and to receive any dividends
declared or paid on such Shares. Any distributions you receive as a result of
any split, stock dividend, combination of Shares or other similar transaction
shall be deemed to be a part of the Restricted Shares and subject to the same
conditions and

 

2

--------------------------------------------------------------------------------


 

 

 

restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your share certificate is issued.

 

 

 

Adjustments

 

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this grant may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your Restricted Shares shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

 

 

 

Legends

 

Any certificates representing the Shares issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

 

 

 

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

3

--------------------------------------------------------------------------------